Citation Nr: 0808827	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a claim for service 
connection for bilateral foot disabilities (pes planus with 
arthritis of the feet).  In January 2005, a Decision Review 
Officer of the RO also denied the veteran's application to 
reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the veteran's application to reopen his claim for service 
connection for bilateral foot disabilities (pes planus with 
arthritis of the feet).

The veteran's claim was previously denied in a October 1987 
rating decision and the veteran did not perfect and appeal to 
that decision.  The RO declined to reopen the claim in rating 
decisions dated in May 2003 and January 2005.  Because the 
claim was previously denied in a final decision, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the veteran has not yet been notified as to 
what specific evidence is necessary to reopen his claim for 
service connection for bilateral foot disabilities (pes 
planus with arthritis of the feet).  On remand, the veteran 
should be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies him of the evidence and 
information necessary to reopen the 
claims for service connection for 
bilateral foot disabilities (pes planus 
with arthritis of the feet) and 
describes what new and material 
evidence is under the current standard; 
and (2) notifies him of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (medical evidence showing 
that the veteran's preexisting pes 
planus with arthritis of the feet was 
aggravated during his period of active 
service).

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the an appropriate time 
for response.  Thereafter, return the 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

